Case 1:20-cv-00216-MSM-PAS Document 158-1 <font color=teal>(Case Participants)</font>
 <font color=purple>(Applicable Party)</font> Filed 06/11/20 Page 1 of 2 PageID #: 9832



                                Manuel De Regla Florentino-Soto

  Biographical Information

     •   Mr. Florentino-Soto is a 40-year-old immigrant from the Dominican Republic, who prior
         to detainment, lived in Providence with his girlfriend and youngest child (age 3), both
         U.S. Citizens. He has six other children from a previous relationship (ages 5, 7, 13, 14,
         15, and 18). They are all U.S. citizens.
     •   Mr. Florentino-Soto has lived in the United States since 2002.
     •   Mr. Florentino’s family has actively participated in his immigration case and supported
         his efforts to remain in the United States.

  Immigration History, Current Procedural Posture of Removal Proceedings, Bond History

     •   Mr. Florentino-Soto was ordered excluded in 1996, then reentered in 2002, and has been
         here ever since, residing and caring for his children.

  If Released

     •   If released, Mr. Florentino-Soto’s U.S. citizen niece, Tashy C. Melo Pimentel, will pick
         him up from Wyatt Detention Center and bring him back to the family’s home at 42
         Meadow Lane, Apt. 6, Bridgewater, MA 02324, where he will remain. (See Exh. A –
         Declaration of Deborah S. Gonzalez).
     •   Ms. Melo Pimentel’s home is sufficient to allow Mr. Florentino-Soto to maintain social
         distancing and abide by any conditions the Court may impose.
     •   Ms. Melo Pimentel will take all steps she can to ensure Mr. Florentino-Soto complies
         with the Court or ICE’s conditions.

  Medical Conditions

     •   Under the CDC’s guidelines, Mr. Florentino-Soto is at higher risk of severe illness if he
         becomes infected by COVID-19. As reflected in the attached medical records, Mr.
         Florentino-Soto was diagnosed with diabetes at the Wyatt on or about May 5, 2020, after
         lab results indicated high levels of hemoglobin. (See Exh. B – Select Wyatt Medical
         Records at 1-2). Dr. Blanchett, the Wyatt medical doctor, documented the diagnosis in
         his notes on May 7, 2020. Id. at 3. However, upon request and receipt of additional
         discovery of medical records that ran through treatment of June 11, 2020, at the Wyatt, it
         appears as though the medical staff at the Wyatt have not ordered blood testing since the
         diagnosis was made. Additionally, it does not appear from the records, that Mr.
         Florentino-Soto’s blood sugar has been checked daily. (See generally Exh. C –
         Supplemental Wyatt Medical Records; Florentino-Soto Medical File, Dkt. No. 48-3).
     •   Mr. Florentino-Soto is also at higher risk of severe illness from COVID-19 because he
         has been diagnosed with hypertension. (See Exh. B at 3). He has been prescribed several
         medications as treatment, as well as under instructions to have his blood pressure
         monitored on a regular basis. (See Exh. C at 4).



                                                  1
Case 1:20-cv-00216-MSM-PAS Document 158-1 <font color=teal>(Case Participants)</font>
 <font color=purple>(Applicable Party)</font> Filed 06/11/20 Page 2 of 2 PageID #: 9833



  Criminal History

     •   On or about May 29, 2019, Mr. Florentino-Soto was charged in federal court with re-
         entry and false claim to citizenship for benefits. He was convicted to serve 12 months.
     •   On or about April 24, 2019, Mr. Florentino-Soto was charged with simple assault and
         battery domestic in Providence against the mother of his youngest child. He appeared in
         court and was granted bail.
     •   Prior to this offense, Mr. Florentino-Soto was charged on October 9, 2008 with receipt of
         stolen goods over $1500, which started in Providence District Court and was transferred
         to Superior Court as a felony. This charge was dismissed on April 8, 2010.
     •   On April 7, 2007, Mr. Florentino-Soto was charged with assault and battery domestic in
         Providence. This charge was dismissed.
     •   In 2004, Mr. Florentino-Soto was charged with drug trafficking in Fall River. Mr.
         Florentino-Soto was granted bail but didn’t not show up in court again until on or about
         February 2019, when he wanted to clean up his criminal record. It is noteworthy to
         mention that notwithstanding that Mr. Florentino-Soto absconded the case in Fall River
         from 2004, he nevertheless surrendered to the Fall River Court to clear the pending
         criminal case.
     •   Subsequently to surrendering in Fall River, Mr. Florentino-Soto caught the charge of
         assault and battery domestic in Providence in April of 2019.
     •   Mr. Florentino-Soto had been attending his hearings in Fall River and Providence.
         However, during a hearing in Fall River sometime in May of 2019, ICE and the U.S.
         Marshalls arrested Mr. Florentino-Soto in court on an indictment for the May 2019
         federal charges referenced above. (See Exh. D – Declaration from Attorney Albert
         Medici).
     •   As a result of his arrest and detention by the U.S. Marshalls, Mr. Florentino-Soto was
         unable to attend hearings at the Fall River Court on the pending drug charges, or the
         Providence Court on the pending assault and battery domestic charges, and as such
         warrants were issued and are pending in both courts.
     •   Should Mr. Florentino-Soto be released he intends clear up his outstanding warrants.

  Other Relevant Considerations
     • Mr. Florentino-Soto has a strong relationship with all seven of his U.S. citizen children.
     • Before being detained Mr. Florentino-Soto was active in his community as a business
         owner. He owned Manny Properties, LLC and Manny’s Towing in Providence, RI.
     • Mr. Florentino-Soto also attended church and often donated to Iglesia Cristiana Rio de
         Vida in Providence, RI.




                                                  2
